Action for specific performance of an option to purchase certain real property together with fixtures and chattels contained therein. Plaintiff appeals from two orders, one denying its motion to strike out a portion of a paragraph of the defendant’s answer and the three defenses contained in said answer; and the other denying plaintiff’s motion to amend defendant’s demand for a bill of particulars and granting defendant’s motion to direct plaintiff to serve such bill of particulars. The first above-mentioned order is modified so as to provide that plaintiff’s motion is granted to the extent of striking out the three defenses and as so modified, affirmed, without costs. The issues which the defenses would raise have been raised by the allegations of the complaint and the denials thereof. The second above-mentioned order is affirmed, without costs. The bill of particulars is to be served within ten days from the entry of the order hereon. No opinion. Carswell, Acting P. J., Johnston, Adel, Wenzel and MaeCrate, JJ,,. concur.